         Case 1:18-cv-04881-GWG Document 23 Filed 12/10/19 Page 1 of 2

                  MEMORANDUM ENDORSED.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________

ELIZABETH JOY BLAU,

                               Plaintiff,                     1:18-cv-04881-GWG


v.                                                            Notice of Motion for Attorney’s
                                                              Fees Pursuant to the
                                                              Equal Access to Justice
                                                              Act, 28 U.S.C.A. § 2412 (West)
COMMISSIONER OF SOCIAL
SECURITY,

                        Defendant.
_________________________________

COUNSEL:

PLEASE TAKE NOTICE that upon the annexed affirmation of Howard D. Olinsky, attorney

for the plaintiff, and other papers, the plaintiff will make a motion before the Court on a date to

be set by the court, for an order:

       1. Awarding an Equal Access to Justice Act Counsel Fee for $5,873.86; and

       2. Awarding expenses in the amount of $16.26; and

       3. If the Plaintiff has no debt registered with the Department of Treasury subject to

           offset that the fees be made payable to the attorney.

Plaintiffs’ attorney, Howard D. Olinsky, moves the court for an award to be paid by the

Defendant under the Equal Access to Justice Act, 28 U.S.C.A. § 2412.



There are no special circumstances in this case which make an award under the EAJA unjust.
               Case 1:18-cv-04881-GWG Document 23 Filed 12/10/19 Page 2 of 2



      This motion is supported by an affirmation of Plaintiffs attorney, attached time and cost records

      and a Waiver of Direct Payment by the plaintiff.



      Executed this December 10, 2019


                                                          Respectfully submitted,

                                                          /s/ Howard D. Olinsky
                                                          Howard D. Olinsky, Esq.
                                                          Counsel for Plaintiff
                                                          Olinsky Law Group
                                                          250 South Clinton St., Suite 210
                                                          Syracuse, NY 13202
                                                          Telephone: 315-701-5780
                                                          Facsimile: 315-701-5781
                                                          Email: fedct@windisability.com



      To:    Susan J. Reiss, Esq.
             Attorney for Defendant
             Special Assistant U.S. Attorney
             c/o Social Security Administration
             Office of General Counsel
             26 Federal Plaza, Suite 3904
             New York, New York 10007
             Telephone: 212-264-2514
             Email: Susan.Reiss@ssa.gov




The Government did not respond to this application and it is therefore granted without opposition.
So Ordered.
Dated: December 30, 2019
